DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: claims 1-20 are pending. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2, 17, and 20 are objected to under 37 CFR 1.75 as being a substantial duplicate of each other.  When two or more claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18, and 19 of U.S. Patent No. 10,907,144. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent ‘144 claim the same subject matter of a method of repairing damaged biological tissue comprising: obtaining unactivated stem cells, forming activated stem cells form the unactivated cells by treating the stem cells with an amplitude modulated laser beam having a pre-defined wavelength and a pre-defined amplitude, administrating the activated stem cells into a body containing the biological tissue, and applying a homing coherent laser beam where the homing coherent laser beam interacts with said damaged biological tissue as the homing coherent laser beam is swept over the tissues. Additionally, the instant application claims 1 and 16 are broader than the corresponding claims 1 and 17 in the patent and thus the corresponding claims 1 and 17 are a species of the more generic instant claims 1 and 16. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 1 of the patent ‘144 reads on claim 1 of the instant application. 
Claim 2 of the patent ‘144 reads on claims 2, 17, and 20 of the instant application. 
Claim 3 of the patent ‘144 reads on claim 3 of the instant application. 
Claim 4 of the patent ‘144 reads on claim 4 of the instant application. 
Claim 5 of the patent ‘144 reads on claim 5 of the instant application. 
Claim 6 of the patent ‘144 reads on claim 6 of the instant application. 
Claim 7 of the patent ‘144 reads on claim 9 of the instant application. 
Claim 8 of the patent ‘144 reads on claim 11 of the instant application. 
Claim 9 of the patent ‘144 reads on claim 12 of the instant application. 
Claim 10 of the patent ‘144 reads on claim 13 of the instant application. 
Claim 11 of the patent ‘144 reads on claim 14 of the instant application. 
Claim 17 of the patent ‘144 reads on claim 16 of the instant application. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18, and 19 of U.S. Patent No. 10,202,598. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent ‘598 claim the same subject matter of a method of repairing damaged biological tissue comprising: obtaining unactivated stem cells, forming activated stem cells form the unactivated cells by treating the stem cells with an amplitude modulated laser beam having a pre-defined wavelength and a pre-defined amplitude, administrating the activated stem cells into a body containing the biological tissue, and applying a homing coherent laser beam where the homing coherent laser beam interacts with said damaged biological tissue as the homing coherent laser beam is swept over the tissues. 
Claim 1 of the patient ‘598 reads on claim 1 of the instant application. 
Claim 2 of the patient ‘598 reads on claims 2, 17, and 20 of the instant application. 
Claim 3 of the patient ‘598 reads on claim 3 of the instant application. 
Claim 4 of the patient ‘598 reads on claim 4 of the instant application. 
Claim 5 of the patient ‘598 reads on claim 5 of the instant application. 
Claim 6 of the patient ‘598 reads on claim 6 of the instant application. 
Claim 7 of the patient ‘598 reads on claim 7 of the instant application. 
Claim 8 of the patient ‘598 reads on claim 8 of the instant application. 
Claim 9 of the patient ‘598 reads on claim 9 of the instant application. 
Claim 10 of the patient ‘598 reads on claim 10 of the instant application. 
Claim 11 of the patient ‘598 reads on claim 11 of the instant application. 
Claim 12 of the patient ‘598 reads on claim 12 of the instant application. 
Claim 13 of the patient ‘598 reads on claim 13 of the instant application. 
Claim 14 of the patient ‘598 reads on claim 14 of the instant application. 
Claim 15 of the patient ‘598 reads on claim 15 of the instant application. 
Claim 16 of the patient ‘598 reads on claim 16 of the instant application. 
Claim 18 of the patient ‘598 reads on claim 18 of the instant application. 
Claim 19 of the patient ‘598 reads on claim 19 of the instant application. 

Claims 1, 2, 6, 7, 9, 10, 11, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 7, 9, 15, and 23 of U.S. Patent No. 9,999,785. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent ‘785 claim the same subject matter of a method of repairing damaged biological tissue comprising: obtaining unactivated stem cells, forming activated stem cells form the unactivated cells by treating the stem cells with an amplitude modulated laser beam having a pre-defined wavelength and a pre-defined amplitude, administrating the activated stem cells into a body containing the biological tissue, and applying a homing coherent laser beam where the homing coherent laser beam interacts with said damaged biological tissue as the homing coherent laser beam is swept over the tissues. 
Claim 1 of the patient ‘785 reads on claim 1 of the instant application. 
Claim 23 of the patient ‘785 reads on claim 2 of the instant application. 
Claim 3 of the patient ‘785 reads on claim 6 of the instant application. 
Claim 9 of the patient ‘785 reads on claim 7 of the instant application. 
Claim 5 of the patient ‘785 reads on claim 9 of the instant application. 
Claim 6 of the patient ‘785 reads on claim 10 of the instant application. 
Claim 7 of the patient ‘785 reads on claim 11 of the instant application. 
Claim 15 of the patient ‘785 reads on claim 15 of the instant application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re Claim 12, the limitation “the activation process” is indefinite, because it lacks antecedent basis. 
	Re Claim 13, the limitation “the container” is indefinite, because it lacks antecedent basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 14, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Paspaliaris et al. (US 2012/0101479), hereinafter “Paspaliaris”, in view of Kim (US 2014/0128800). 
Re Claims 1 and 14, Paspaliaris discloses a method of repairing damaged biological tissue comprising: 
		obtaining unactivated stem cells (Paspaliaris et al., Fig 1, Step 1 and 2); 
		forming activated stem cells from the unactivated stem cells by treating the stem cells with an amplitude modulated laser beam having a pre-defined wavelength and a pre-defined amplitude (Paspaliaris et al., Fig 1, Step 3 & Abstract, paragraph 99); 
		administering the activated stem cells into a body containing the biological tissue (Paspaliaris et al., Fig 1, Step 4). 
		Paspaliaris is silent regarding transcutaneously applying a homing coherent laser beam along at least one axis such that the homing coherent laser beam interacts with said damaged biological tissue, wherein, relative to the unactivated stem cells, the activated stem cells comprise at least one of an increased expression of an alpha or beta integrin, an increase in CD34, or an enhanced migratory action in a direction of the homing coherent laser beam. 
However, Kim teaches administering stem cells into a body containing damaged biological tissue and transcutaneously applying a homing coherent laser beam along at least one axis such that the homing coherent laser beam interacts with said damaged biological tissue, wherein, relative to the unactivated stem cells, the activated stem cells comprise at least one of an increased expression of an alpha or beta integrin, an increase in CD34, or an enhanced migratory action in a direction of the homing coherent laser beam (Kim, par. [0065], "A photoactivatable chemokine receptor can guide autologous T cells to the location of a tumor using non-invasive light stimulation to induce directional migration. ... Photoactivatable chemokine receptors can be important in guiding stem cell migration to the damaged tissues.", par. [0041], “a method of inducing cell migration comprising exposing a cell that expresses a chimetric photoactivatable polypeptide", "The visible light source can be any source that emits light in the visible light spectrum, for example, a laser an optical fiber or a light emitting diode. In the methods set forth herein, cell migration can be induced by exposing the cells to a visible light source that emits light", par. [0046], "The cell can be a T cell, a stem cell or an NK cell. For example, and not to be limiting, in tumor immunology, where adoptive cell transfer can be used for anticancer immunotherapy, the therapeutic efficiency of in vitro activated autologous T cells is dependent upon access of the T cells to the tumor sites once they are transferred to patients. A photoactivatable chemokine receptor can guide autologous T cells to the location of a tumor using non-invasive light stimulation to induce directional migration ... After the cell is administered to the subject, the cell is exposed to a visible light source to induce cell migration to the tumor site. As set forth above, the visible light source can be a laser, an optical fiber or a light emitting diode.", [0047]-[0050]) for the purpose of reducing or delaying one or more effects or symptoms of a disease, or reducing the underlying pathology rather than just the symptoms (Kim, par. [0044], [0045]). Kim teaches light-mediated directional cell migration using localized light stimulation. The localized light stimulation induces appearing of lamellipodial protrusions and membrane ruffles around the cell edges, thereby producing a polarized and directional migration by repeated irradiation at the cell edge, which can be used to produce prolonged cell movement by generating consistent chemotaxis signals toward the direction of light stimulation (Kim, par. [0066]-[0068]; par. [0072]-[0073]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Paspaliaris et al., by adding a step of transcutaneously applying a homing coherent laser beam along at least one axis such that the homing coherent laser beam interacts with said damaged biological tissue, wherein, relative to the unactivated stem cells, the activated stem cells comprise at least one of an increased expression of an alpha or beta integrin, an increase in CD34, or an enhanced migratory action in a direction of the homing coherent laser beam, as taught by Kim, for the purpose of promoting efficiency and specificity of stem cells in tissue repair using the laser beam in the visible light spectrum to activate a photoactivatable chemokine receptors of stem cells to induce light-mediated directional cell migration to a targeted tissue site to reduce or delay one or more effects or symptoms of a disease or to reduce the underlying pathology rather than just the symptoms (para. [0065], [0046], [0044], [0045]). 
Re Claim 3, Paspaliaris discloses that the unactivated stem cells are harvested from an autologous source including at least one of peripheral blood, bone marrow, or fat (para. [0037], bone marrow, [0039], adipose-derived stem cells).
Re Claim 4, Paspaliaris discloses that the unactivated stem cells are harvested from an exogenous source including at least one of a cord blood and a placenta of the patient (para. [0037], cord blood, embryonic stem cells).	
Re Claim 6, Paspaliaris discloses that the pre-defined wavelength is in a range of 405 to 980 nanometers (abstract, para. [0030], [0031], [0033], [0067], [0099], [0108]).
Re Claim 7, Paspaliaris discloses that the laser beam has a wavelength in the range of 660 - 670 nm  (para. [0033], [0067], [0099], [0108]). Paspaliaris is silent regarding the laser beam having a wavelength of 674 nanometers. 
It would have been obvious for one of ordinary skill in the art, at the time of filing, to modify Paspaliaris, by using a laser beam having a wavelength of 674 nm, since it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) 
Re Claim 15, Paspaliaris discloses that the biological tissue is at least one of myocardial tissue, lung tissue, kidney tissue, blood vessels, immune system cells, bone tissue, teeth, liver tissue, endocrine tissues, pituitary tissue, thymus tissue, intervertebral discs, brain tissue, spinal tissue, pancreatic tissue and nerve tissue (para. [0131]).
Re Claim 16, Paspaliaris discloses a method of treating damaged cardiac tissue of a patient (para. [0131], [0124]) comprising: 
		obtaining unactivated stem cells (Paspaliaris et al., Fig 1, Step 1 and 2); 
		forming activated stem cells from the unactivated stem cells by treating the stem cells with an amplitude modulated laser beam having a pre-defined wavelength and a pre-defined amplitude (Paspaliaris et al., Fig 1, Step 3 & Abstract, paragraph 99); 
		intravenously administering the activated stem cells into the patient (Paspaliaris et al., Fig 1, Step 4, para. [0124], "the concentrated and activated cells may be loaded into a delivery device, such as syringe, for placement into the recipient by ... intravenous ... techniques."). 
		Paspaliaris is silent regarding transcutaneously applying a homing laser beam along at least one axis such that the homing laser beam interacts with said cardiac tissue.
However, Kim teaches administering stem cells into a body containing damaged biological tissue and transcutaneously applying a homing coherent laser beam along at least one axis such that the homing coherent laser beam interacts with said damaged biological tissue (Kim, par. [0065], "A photoactivatable chemokine receptor can guide autologous T cells to the location of a tumor using non-invasive light stimulation to induce directional migration. ... Photoactivatable chemokine receptors can be important in guiding stem cell migration to the damaged tissues.", par. [0041], “a method of inducing cell migration comprising exposing a cell that expresses a chimetric photoactivatable polypeptide", "The visible light source can be any source that emits light in the visible light spectrum, for example, a laser an optical fiber or a light emitting diode. In the methods set forth herein, cell migration can be induced by exposing the cells to a visible light source that emits light", par. [0046], "The cell can be a T cell, a stem cell or an NK cell. For example, and not to be limiting, in tumor immunology, where adoptive cell transfer can be used for anticancer immunotherapy, the therapeutic efficiency of in vitro activated autologous T cells is dependent upon access of the T cells to the tumor sites once they are transferred to patients. A photoactivatable chemokine receptor can guide autologous T cells to the location of a tumor using non-invasive light stimulation to induce directional migration ... After the cell is administered to the subject, the cell is exposed to a visible light source to induce cell migration to the tumor site. As set forth above, the visible light source can be a laser, an optical fiber or a light emitting diode.", [0047]-[0050]) for the purpose of reducing or delaying one or more effects or symptoms of a disease, or reducing the underlying pathology rather than just the symptoms (Kim, par. [0044], [0045]). Kim teaches light-mediated directional cell migration using localized light stimulation. The localized light stimulation induces appearing of lamellipodial protrusions and membrane ruffles around the cell edges, thereby producing a polarized and directional migration by repeated irradiation at the cell edge, which can be used to produce prolonged cell movement by generating consistent chemotaxis signals toward the direction of light stimulation (Kim, par. [0066]-[0068]; par. [0072]-[0073], para. [0051]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Paspaliaris et al., by adding a step of transcutaneously applying a homing coherent laser beam along at least one axis such that the homing coherent laser beam interacts with said cardiac tissue, as taught by Kim, for the purpose of promoting efficiency and specificity of stem cells in tissue repair using the laser beam in the visible light spectrum to activate a photoactivatable chemokine receptors of stem cells to induce light-mediated directional cell migration to a targeted tissue site to reduce or delay one or more effects or symptoms of a disease or to reduce the underlying pathology rather than just the symptoms (para. [0065], [0046], [0044], [0045]). 
Re Claims 18 and 19, Paspaliaris discloses a method of treating a neurological condition in a patient (para. [0131], spinal cord injuries, parkinson's disease, Alzheimer's disease, and stroke, para. [0156], fig. 6, neuropathic ulcers, [0124]) comprising: 
		obtaining unactivated stem cells (Paspaliaris et al., Fig 1, Step 1 and 2); 
		forming activated stem cells from the unactivated stem cells by treating the stem cells with an amplitude modulated laser beam having a pre-defined wavelength and a pre-defined amplitude (Paspaliaris et al., Fig 1, Step 3 & Abstract, paragraph 99); 
		intravenously administering the activated stem cells into the patient (Paspaliaris et al., Fig 1, Step 4, para. [0124], "the concentrated and activated cells may be loaded into a delivery device, such as syringe, for placement into the recipient by ... intravenous ... techniques."). 
		Paspaliaris is silent regarding transcutaneously applying a homing coherent laser beam along at least one axis such that the homing coherent laser beam interacts with brain tissue and/or spinal cord tissue of the patient, wherein the homing coherent laser beam is swept over said spine cord tissue and swept over said brain tissue.
However, Kim teaches intravenously administering stem cells into the patient and transcutaneously applying a homing coherent laser beam along at least one axis such that the homing coherent laser beam interacts with brain tissue and/or spinal cord tissue of the patient (Kim, para. [0013], fig. 7, para. [0015], para. [0048], a method of treating a neural injury (e.g., spinal cord injury, stroke, head injury, or peripheral nerve injury) in a subject comprising transplanting a neural stem cell (e.g., a stem cell capable of giving rise to neurons, glial cells (e.g. oligodendrocytes) or both), par. [0065], "A photoactivatable chemokine receptor can guide autologous T cells to the location of a tumor using non-invasive light stimulation to induce directional migration. ... Photoactivatable chemokine receptors can be important in guiding stem cell migration to the damaged tissues.", par. [0041], “a method of inducing cell migration comprising exposing a cell that expresses a chimetric photoactivatable polypeptide", "The visible light source can be any source that emits light in the visible light spectrum, for example, a laser an optical fiber or a light emitting diode. In the methods set forth herein, cell migration can be induced by exposing the cells to a visible light source that emits light", par. [0046], "The cell can be a T cell, a stem cell or an NK cell. For example, and not to be limiting, in tumor immunology, where adoptive cell transfer can be used for anticancer immunotherapy, the therapeutic efficiency of in vitro activated autologous T cells is dependent upon access of the T cells to the tumor sites once they are transferred to patients. A photoactivatable chemokine receptor can guide autologous T cells to the location of a tumor using non-invasive light stimulation to induce directional migration ... After the cell is administered to the subject, the cell is exposed to a visible light source to induce cell migration to the tumor site. As set forth above, the visible light source can be a laser, an optical fiber or a light emitting diode.", [0047]-[0050]) for the purpose of reducing or delaying one or more effects or symptoms of a disease, or reducing the underlying pathology rather than just the symptoms (Kim, par. [0044], [0045]). Kim teaches light-mediated directional cell migration using localized light stimulation. The localized light stimulation induces appearing of lamellipodial protrusions and membrane ruffles around the cell edges, thereby producing a polarized and directional migration by repeated irradiation at the cell edge, which can be used to produce prolonged cell movement by generating consistent chemotaxis signals toward the direction of light stimulation (Kim, par. [0066]-[0068]; par. [0072]-[0073], para. [0051]), wherein the homing coherent laser beam is swept over said spine cord tissue and swept over said brain tissue (Kim, para. [0048], a method of treating a neural injury (e.g., spinal cord injury, stroke, head injury, or peripheral nerve injury) in a subject comprising transplanting a neural stem cell (e.g., a stem cell capable of giving rise to neurons, glial cells (e.g. oligodendrocytes) or both), para. [0072], [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Paspaliaris et al., by adding a step of transcutaneously applying a homing coherent laser beam along at least one axis such that the homing coherent laser beam interacts with brain tissue and/or spinal cord tissue of the patient, wherein the homing coherent laser beam is swept over said spine cord tissue and swept over said brain tissue, as taught by Kim, for the purpose of promoting efficiency and specificity of stem cells in tissue repair using the laser beam in the visible light spectrum to activate a photoactivatable chemokine receptors of stem cells to induce light-mediated directional cell migration to a targeted tissue site to reduce or delay one or more effects or symptoms of a disease or to reduce the underlying pathology rather than just the symptoms (para. [0065], [0046], [0044], [0045]). 	

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Paspaliaris et al. (US 2012/0101479), hereinafter “Paspaliaris”, in view of Kim (US 2014/0128800), and further in view of OFFICIAL NOTICE.
Re Claim 5, Paspaliaris discloses the claimed invention substantially as set forth in claim 1, but is silent regarding the unactivated stem cells being sourced from a genetically matched stem cell donor.
	However, the examiner takes OFFICIAL NOTICE that it is well known in the art to obtain stem cells from a genetically matched stem cell donor. 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Paspaliaris as modified by Kim, by having the unactivated stem cells be sourced from a genetically matched stem cell donor, as it is well known in the art, for the purpose of preventing different immunological effects from occurring. 

Claims 2, 8, 10, 11, 12, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paspaliaris et al. (US 2012/0101479), “Paspaliaris”, as modified by Kim (US 2014/0128800), and further in view of Ovokaitys et al. (US 2004/0204746), hereinafter “Ovokaitys”.
Re Claims 2, 8, 10, 11, 17, and 20, Paspaliaris as modified by Kim discloses all the claim limitations, as set forth in claim 1, but is silent regarding the homing coherent laser beam being generated using a 20% to 90% phase cancellation, the laser beam comprising a string of short duration pulses of sub-femto second duration, the laser beam is passed through a Strachan-Ovokaitys Node Generator, and a phase cancellation of the laser beam being adjusted to achieve a predetermined power output before treating the unactivated stem cells. 	
However, Ovokaitys teaches improving the bioavailability of a bioactive substance includes subjecting the bioactive substance to laser radiation, and the laser radiation modifies the bioactive substance to thereby modify reactions relating thereto in the body (abstract, para. [0169]). Ovokaitys teaches laser beam being generated using a 20% to 90% phase cancellation (par. [0191], [0196], [0294]), a phase cancellation of the laser beam being adjusted to achieve a predetermined power output before treating the unactivated stem cells (para. [0191], [0196], [0294]), 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing to modify Paspaliaris as modified by Kim, by generating the homing coherent laser beam using a 20% to 90% phase cancellation and adjusting a phase cancellation of the laser beam to achieve a predetermined power output before treating the unactivated stem cells, as taught by Ovokaitys, for the purpose of adjusting the power to a predetermined power output
Ovokaitys additionally teaches a laser beam comprising a string of short duration pulses of sub-femto second duration and a laser beam being passed through a Strachan-Ovokaitys Node Generator (Ovokaitys, para. [0018], "sparse nodes of constructive interference of electromagnetic waves generated as rapidly as sub-femtosecond duration can be configured to overcome much of the limitations of scatter pathways through organic and other molecular media to selectively stimulat specific molecular resonances far more efficiently than ordinary laser EM stimulation", [0019], [0020]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Paspaliaris as modified by Kim, by configuring the laser beam to comprise a string of short duration pulses of sub-femto second duration and by passing the laser beam through a Strachan-Ovokaitys Node Generator, as taught by Ovokaitys, for the purpose of selectively stimulating specific molecular resonances more efficiently (para. [0018]). 
Re Claim 12, Paspaliaris as modified by Kim discloses all the claim limitations, as set forth in claim 1, including treating the unactivated stem cells comprises applying the amplitude modulated laser beam having a wavelength lying in a range of 405 to 980 nanometers to a container containing the unactivated stem cells (Paspaliaris et al., Abstract, paragraph 99, 108).
Paspaliaris and Kim are silent regarding treating the unactivated stem cells comprising applying the amplitude modulated laser beam to a container containing the unactivated stem cells such that the container is rotated and simultaneously moved up and down in a vertical direction during the activation process. 
	However, Ovokaitys teaches a container of bioactive substance treated with laser irradiation while the container is rotating in a gyroscopic device through three axes for the purpose of treating the bioactive substance homogeneously with the laser irradiation (Ovokaitys et al., paragraph 294, 357). The gyroscopic device rotating the container through three axes for 12 minutes (paragraph [0294], [0357]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Paspaliaris as modified by Kim, by treating the unactivated stem cells to comprise applying the amplitude modulated laser beam to a container containing the unactivated stem cells such that the container is rotated and simultaneously moved up and down in a vertical direction during the activation process, as taught by Ovokaitys, for the purpose of treating the stem cells homogeneously with the laser irradiation (para. [0294], [0357]). 
Re Claim 13, Paspaliaris as modified by Kim and Ovokaitys discloses the claimed invention substantially as set forth in claims 1 and 11. 
Paspaliaris and Kim are silent regarding the container being rotated at a speed of one rotation in every 3 to 5 seconds and being moved up and down for a duration of 15 seconds in each direction.
However, Ovokaitys teaches a container of bioactive substance treated with laser irradiation while the container is rotating in a gyroscopic device through three axes for the purpose of treating the bioactive substance homogeneously with the laser irradiation (Ovokaitys et al., paragraph 294, 357). The gyroscopic device rotating the container through three axes for 12 minutes (paragraph [0294], [0357]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Paspaliaris as modified by Kim and Ovokaitys, by rotating the container at a speed of one rotation in every 3 to 5 seconds and moving it up and down for a duration of 15 seconds in each direction, as taught by Ovokaitys, for the purpose of treating the stem cells homogeneously with the laser irradiation (para. [0294], [0357]) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Also, rotating and moving the container up and down for 12 minutes, taught by Ovokaitys et al., reads on the claim range of approximately 15 seconds, since the mixing of the stem cells in the container is occurring for at least 15 seconds and further mixing for longer time period wouldn't change the property of the stem cell.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Paspaliaris et al. (US 2012/0101479) as modified by Kim (US 2014/0128800) and further in view of Kurtz et al. (EP 1292134 A2).
Re Claim 9, Paspaliaris et al. and Kim disclose all the claim limitations, except prior to treating the unactivated stem cells, the laser beam being expanded in a range varying between two times to seven times by passing the laser beam through a beam expander. 
However, Kurtz et al. teaches use of beam expansion optics by an afocal pair of lenses or a three element zooming Galilean or Keplerian beam expander for the purpose of expanding the laser beam into a collimated beam with the necessary diameter (Kurtz et al., paragraph 16). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Paspaliaris as modified by Kim, by expanding the laser beam, prior to treating the unactivated stem cells, in a range varying between two times to seven times by passing the laser beam through a beam expander, as taught by Kurtz et al., for the purpose of adjusting the laser beam size to a necessary diameter.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./
Vynn Huh, August 13, 2022Examiner, Art Unit 3792                                                                                                                                                                                                        
                                                                                                                                                                                                   
/JONATHAN T KUO/Primary Examiner, Art Unit 3792